IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                       )
                                         )
      v.                                 )         ID No. 1402014360
                                         )
DENNIS WILLIAMS,                         )
                                         )
             Defendant.                  )

                           Date Submitted: April 11, 2016
                            Date Decided: April 20, 2016

                Upon Dennis Williams’ Motion for Appointment of
                        Postconviction Relief Counsel
                                  GRANTED

      Upon consideration of the motion for appointment of postconviction relief

counsel filed by Defendant Dennis Williams; Rule 61 of the Superior Court Rules

of Criminal Procedure (“Rule 61”); the facts, arguments and legal authorities set

forth in Defendant’s motion; statutory and decisional law; and the entire record in

this case, the Court finds as follows:

       1.    On October 23, 2014, following a three day jury trial, a jury found

Defendant guilty of possession of a firearm by a person prohibited (“PFBPP”) and

possession of ammunition by a person prohibited (“PABPP”). Defendant was

represented by counsel at trial.

      2.     Defendant was sentenced on March 13, 2015. With respect to the

PFBPP conviction, Defendant was sentenced to fifteen (15) years at Level V

suspended after ten (10) years at Level V for five (5) years supervision at Level IV
Department of Corrections’ (“DOC”) Discretion, suspended after twelve (12)

months at supervision Level IV at DOC Discretion, for two (2) years at supervision

Level III with GPS monitoring, hold at supervision Level V until space is available

at Level IV. With respect to the PABPP conviction, Defendant was sentenced to

eight (8) years at Level V suspended for one (1) year at Level III with GPS

monitoring.

       3.     On March 30, 2015, Defendant filed a timely appeal of his conviction

and sentence with the Delaware Supreme Court, which affirmed this Court’s ruling

by Order dated December 4, 2015.1

       4.     On April 11, 2016, Defendant filed a timely motion for postconviction

relief and a motion for appointment of postconviction relief counsel pursuant to

Rule 61 as a self-represented litigant.

       5.     Rule 61(e) governs the appointment of counsel in postconviction

proceedings. Upon a defendant’s timely request, the Court shall appoint counsel

for an indigent movant’s first motion for postconviction relief if the motion seeks

to set aside “a judgment of conviction after a trial that has been affirmed by final

order upon direct appellate review and is for a crime designated as a class A, B, or

C felony under 11 Del. C. § 4205(b)”.2


1
  Williams v. State, 129 A.3d 232 (TABLE) (Del. 2015).
2
  Super. Ct. Crim. R. 61(e)(1). Rule 61(e)(1) also requires the Court to appoint counsel where “a
judgment of conviction after a trial that has been affirmed by final order upon direct appellate
                                               2
       6.     Pursuant to 11 Del. C. § 1448(c), PFBPP is a class C Felony if the

defendant has been previously convicted of a violent felony. Defendant qualified

for increased sentencing under § 1448(e)(1) because of Defendant’s status as a

prohibited person and his previous conviction of a violent felony.3 Accordingly,

Defendant’s 2014 jury conviction of PFBPP, from which he intends to seek

postconviction relief, is a class C felony and Defendant is entitled to appointment

of counsel to pursue his first motion for postconviction relief.

       7.     Once counsel is appointed, a briefing schedule will be issued on the

motion for postconviction relief. In the meantime, the postconviction relief motion

Defendant filed as a self-represented litigant will be stayed.

       NOW, THEREFORE, on this 20th day of April 2016, Defendant Dennis

Williams’ Motion for Appointment of Counsel is hereby GRANTED.

       IT IS SO ORDERED.

                                            Andrea L. Rocanelli
                                            ____________________________________
                                            The Honorable Andrea L. Rocanelli




review and resulted in the imposition of a sentence under 11 Del. C. § 4214(b) [. . . or . . .] a
sentence of death.” Because Defendant was not sentenced to life imprisonment or death, these
exceptions are inapplicable.
3
  Defendant was convicted of Possession of a Deadly Weapon by a Person Prohibited, a violent
felony under 11 Del. C. § 4201(c), on October 18, 2007.
                                               3